Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an oil guide shell, as recited in claim 17, that partially encompasses a section of the torque converter, does not reasonably provide enablement for an oil guide shell that encompasses all of the torque converter.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	"At least one" is a mathematical term meaning one or more. It is commonly used in situations where existence can be established but it is not known how to determine the total number of solutions. The phrase “at least partially” is deemed equivalent to “at least one.” 
	Applicant use of “at least partially” in his claim 17 creates an indefinite number of embodiments, based on the definition of the phrase “at least one.” The disclosure only supports an oil guide shell that partially encompasses a section of the torque converter. Therefore, the other embodiments are not enabled by the disclosure. 
	Regarding claim 20, the phrase “at least a portion of the cooling oil...” creates an indefinite number of embodiments which includes all portions up to all of the cooling oil. The disclosure only supports a portion of the cooling oil flowing off the electric machine being collected at an inner surface of the oil guide shell. Therefore, these other, undefined, embodiments are not enabled by the disclosure. 
	Regarding claim 24, the phrase “at least one means for carrying away cooling oil…” creates an indefinite number of embodiments. The disclosure only supports three embodiments. Therefore, these other embodiments recited in the claim are not enabled by the disclosure. 
	Regarding claim 29, the phrase “at least partially covers a drive element…” creates an indefinite number of embodiments. The disclosure only supports a cover element that partially covers a drive element of an oil pump. It does not support a cover element that completely covers a drive element of an oil pump, which the phrase encompasses. Therefore, these other embodiments recited by the claim are not enabled by the disclosure. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	"At least one" is a mathematical term meaning one or more. It is commonly used in situations where existence can be established but it is not known how to determine the total number of solutions. The phrase “at least partially” is deemed equivalent to “at least one.”  
	Claim 17 recites, in part: “an oil guide shell at least partially encompassing a section of the torque convert…” Applicant’s use of the phrase “at least partially” defines an indefinite number of solutions, from partially encompassing to fully encompassing, a section of a torque converter. Therefore, the phrase is inherently indefinite since the group that follows the phrase is open ended. 
Claim 20 recites, in part: “at least a portion of the cooling oil flowing off the electric machine is collected…” Applicant’s use of the phrase “at least a portion” defines an indefinite number of solutions, from collecting a portion of the cooling oil flow to collecting all of the cooling flow. Therefore, the phrase is inherently indefinite since the group that follows the phrase is open ended. 
Claim 24 recites, in part: “at least one means for carrying away cooling oil…” Applicant’s use of the phrase “at least one” defines an indefinite number of solutions, based on the definition of the phrase. Therefore, the phrase is inherently indefinite since the group that follows the phrase is open ended. 
Claim 29 recites, in part: “at least partially covers a drive element of an oil pump…” Applicant’s use of the phrase “at least partially” defines an indefinite number of solutions, based on the definition of the phrase. Therefore, the phrase is inherently indefinite since the group that follows the phrase is open ended. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured” in claims 20-22.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Regarding claim 24, applicant recites “at least one means for…” The claim is being interpreted under 25 U.S.C. 112(f) because there is insufficient structure recited to support the claimed function. 
Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 102
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 102. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 103
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 103. No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
Allowable Subject Matter
Claims 17-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
The prior art does not anticipate nor render obvious the claimed subject matter of: 
A hybrid drive unit (HY, G) for a motor vehicle, comprising: a housing (GG); a torque converter (TC) accommodated in the housing (GG); an electric machine (EM) accommodated in the housing (GG); and an oil guide shell (LS) at least partially encompassing a section of the torque converter (TC), wherein the electric machine (EM) and the torque converter (TC) are arranged directly next to each other in a common wet space (NR) such that the electric machine (EM) is arranged at a first face end (TC1) of a housing (TCG) of the torque converter (TC), wherein a rotor (RO) of the electric machine (EM) is connected to the housing (TCG) of the torque converter (TC), and wherein the oil guide shell (LS) has an L-shaped cross-section that comprises a first section (LS1) and a second section (LS2), and the oil guide shell (LS) is arranged such that the first section (LS1) partially encompasses a second face end (TC2) of the torque converter housing (TCG) and the second section (LS2) partially encompasses a circumferential surface of the torque converter housing (TCG).
The prior art does not anticipate nor render obvious the claimed features of an oil guide shell having an L-shaped cross-section comprising first and second sections arranged as recited in the claim, in combination with the rest of the subject matter recited. The closest prior art appears to be Frait et al. ‘706, but does not show an oil guide shell having an L-shaped cross-section. Figure 2 of Frait shows baffle 90 with oil flow path but the baffle is not L-shaped. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 21 August 2020 have been considered by the examiner. 
	The examiner has considered the prior art, office actions and related information from applicant’s corresponding foreign filed applications. 
	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
None of the references cited by the examiner show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Wednesday, May 18, 2022